Citation Nr: 0123296	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 
1998 for the award of service connection for bilateral 
hearing loss based on clear and unmistakable error.

2.  Entitlement to an effective date earlier than November 9, 
1998 for the award of service connection for tinnitus based 
on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, and from February 1971 to August 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection and compensable 
disability evaluations for bilateral hearing loss and 
tinnitus from November 9, 1998.  The veteran timely completed 
an appeal alleging entitlement to earlier effective dates for 
the award of service connection for bilateral hearing loss 
and tinnitus solely on the basis of clear and unmistakable 
error in a 1976 rating decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been associated with the veteran's claims 
folder.

2.  The veteran was discharged from military service on 
August 20, 1975.

3.  The veteran filed his original claim for service 
connection for bilateral hearing loss in May 1976; however, 
there was no mention of tinnitus at that time.

4.  An August 1976 rating action denied service connection 
for bilateral hearing loss, and the veteran did not appeal 
the decision within one year of being notified.  

5.  The August 1976 rating action denying service connection 
for bilateral hearing loss was not supported by the evidence 
of record or by prevailing legal authority.

6.  The veteran filed a formal application to reopen his 
claim for service connection for hearing loss and to 
establish service connection for tinnitus on November 9, 
1998, and based on subsequently dated medical evidence, 
service connection for tinnitus was established from November 
9, 1998.


CONCLUSIONS OF LAW

1.  The August 1976 rating action denying service connection 
for bilateral hearing loss was clearly and unmistakably 
erroneous and the grant of service connection for bilateral 
hearing loss is effective from the day following the 
veteran's service discharge in August 1975.  38 U.S.C. § 4005 
(1970) (currently 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§§ 3.105; 3.303, 3.304, 3.307, 3.309, 3.385, 3.400, 4.85-
4.87a (1976) and (2000).

2.  The criteria for assignment of an effective date earlier 
than November 9, 1998 for the award of service connection for 
tinnitus based on clear and unmistakable error is not shown.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.105, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 
2001) (en banc), however, the United States Court of Appeals 
for Veterans Claims (CAVC) held that the VCAA is not 
applicable to clear and unmistakable error (hereinafter 
"CUE") motions/claims.  In concluding that the VCAA is not 
applicable to allegations of CUE in the 1985 and 1987 Board 
decisions, the majority opinion of the CAVC explained that 
even though the VCAA is a reason to remand "many, many 
claims, ... it is not an excuse to remand all claims."  While 
the VCAA is potentially applicable to all pending claims, as 
held in Holliday v. Principi, 14 Vet. App. 280 (2001), and 
where applicable prudence dictates that VA and not the Court 
decide in the first instance what impact the VCAA has upon a 
claim, where the VCAA can have no application as a matter of 
law the Court not only may, but must so hold.  This is such a 
situation, as CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  CUE 
is fundamentally different from any other kind of action in 
the VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
Supp. 2001), cannot encompass a person seeking a revision of 
a final decision based upon CUE pursuant to 38 U.S.C. 
§§ 5109A and 7111 (West 1991 & Supp.2001).  As a consequence, 
VA's duties to notify and assist contained in the VCAA are 
not applicable to CUE motions.

When considering a claim of CUE, the CAVC has also held that 
the determination must be made based on the record and law in 
existence at the time of the prior RO decision.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).

The Board observes that the veteran had active duty service 
from January 1967 to December 1968, and from February 1971 to 
August 1975.  Medical records pertaining to these periods of 
service establish clinical findings of high frequency hearing 
loss of the left ear only on pre-induction examination in 
November 1966.  However, he was deemed to be qualified for 
active duty on physical inspection in January 1967.  
Treatment records pertaining to the veteran's second period 
of active duty service, however, reflect treatment on 
occasion for noise-induced bilateral hearing loss.

The veteran filed his original claim for service connection 
for bilateral hearing loss in May 1976.

Although the veteran was afforded a VA general medical 
examination in June 1976.  He failed to report for the 
separate audiology portion of the examination.

Based on the foregoing, the Montgomery VARO denied service 
connection for bilateral hearing loss in August 1976 based on 
a finding that the disability pre-existed service and was not 
aggravated therein.  The rating board, which included a 
medical doctor, found that the severity of hearing loss was 
not greater on separation than on entrance examination.  A VA 
Form 21-6798, Disability Award, is located in the left flap 
of the claims folder.  This document, dated in August 1976, 
indicates that the veteran's award was processed and that the 
veteran was issued an award notification letter that same 
month.

The CAVC has defined a presumption of regularity to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); and see Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to procedures 
at the RO level).  Here, the presumption of regularity 
dictates that, in the absence of clear evidence to the 
contrary, the Board presumes that the Montgomery VARO 
informed the veteran of its 1976 determination.  Indeed, the 
record contains a VA document indicating that the veteran was 
informed of the 1976 determination.  Moreover, the fact that 
the veteran began receiving monthly VA compensation benefits 
as a result of this decision (the grant of compensation for a 
right knee disability) strongly argues against the fact that 
he was unaware of the determination which precipitated 
payment of such benefits.

The veteran alleges that he did not receive notification of 
the 1976 determination.  Therefore, he believes that his 
original service connection claim has remained pending since 
that time.  He has submitted no evidence to support the 
allegation.  His allegation, standing alone, is not the type 
of clear evidence to the contrary sufficient to rebut the 
presumption that notice mailed by VA is regularly received.  
See Mindenhall, 7 Vet. App. at 274 (1994) 

As stated by the CAVC, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
at 313-14 (1992)).

With regard to this, the CAVC has specifically noted that a 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

Under the regulatory provisions extant in 1976, service 
connection basically meant that the facts, shown by evidence, 
established that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1976).  VA regulations also 
provided that every veteran be given a presumption of 
soundness upon entering active duty.  Every veteran is 
presumed to have been in sound condition at the time of 
enrollment except for defects "noted" at that time, unless 
clear and unmistakable evidence demonstrates that a disease 
or injury existed prior thereto.  38 C.F.R. § 3.304(b) 
(1976).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1976).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1976).

As noted above, the Montgomery VARO denied entitlement to 
service connection for hearing loss in a 1976 rating decision 
based on a finding the veteran's hearing loss pre-existed 
service.

In conjunction with the present appeal, the veteran submitted 
evidence sufficient to reopen his claim and service 
connection for bilateral hearing loss was established in a 
May 2000 rating decision.  Service connection was also 
granted for tinnitus.  Effective dates of November 9, 1998 
were established for the award of benefits.

The veteran contends, in essence, that he is entitled to 
effective dates earlier than November 9, 1998 for the awards 
of service connection for hearing loss and tinnitus.  
Specifically, he argues that service connection for hearing 
loss was established on the same basic facts as previously 
considered by the RO in 1976.  In addition, he claims that 
the RO erred in failing to infer a claim for tinnitus at that 
time.

i.  Bilateral Hearing Loss

Here, the Board finds that the 1976 RO's decision with 
respect to bilateral hearing loss did not comport with the 
regulatory criteria in extant at that time.

Although the RO's medical specialist reviewed the record and 
concluded that right ear hearing loss pre-existed service and 
was not permanently aggravated therein, there was no factual 
predicate of record to support such a conclusion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record).  Rather, the 
uncontroverted medical evidence establishes that the veteran 
was seen with normal hearing acuity of the right ear on pre-
induction examination in November 1966 and on physical 
inspection in January 1967; thus, he is presumed to have had 
normal right ear hearing at entry into service under the 
regulations extant at that time.  See 38 C.F.R. § 3.304(b) 
(1976).  The 1976 rating board's finding to the contrary was 
not in accordance with the regulatory provisions at that 
time.  The service medical records established the presence 
of bilateral sensorineural hearing loss.  This is a disease 
of the nervous system and a chronic disease for VA purposes.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1976).  It follows that 
the decision to deny service connection for right ear hearing 
loss was contrary to the evidence of record at the time and 
prevailing legal authority.

The uncontroverted medical record also establishes that 
decibel levels for the left ear in the conversational voice 
range increased during military service.  For example, 
decibel levels at 2,000 Hertz were 10 and 25 in the left ear 
in 1966 and 1967 (taking into consideration the conversion of 
values from the American to the International Standards) and 
75 decibels at 2,000 Hertz in 1975.  Likewise, decibel levels 
at 4,000 Hertz were 40, 50 and 45 in the left ear in 1966 and 
1967 (taking into consideration the conversion of values from 
the American to the International Standards) and 75 decibels 
at 4,000 Hertz in 1975.  CAVC has noted that the existence of 
a ratable increase in disability at separation from service 
would be evidence of aggravation of a pre-existing hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
the criteria extant in 1976, the veteran's left ear hearing 
loss increased in severity from 0 percent at entry in 1966 to 
10 percent at final separation in 1975.  38 C.F.R. §§ 4.85-
4.87a (1976).  Thus, the veteran's left ear hearing loss is 
presumed to have been aggravated by military service.  See 
38 C.F.R. § 3.304(b) (1976).  In the absence of obvious and 
manifest evidence to the contrary, it follows that the 1976 
rating board's finding that there was no evidence whatsoever 
of aggravation of pre-existing hearing loss in service is 
contrary to the evidence of record at the time and prevailing 
legal authority.

For claims for direct service connection, the effective date 
is the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(2)(i) (1976).  The record 
establishes that right ear hearing loss was incurred in 
service and that left ear hearing loss was aggravated by 
active duty service.  Insofar as the veteran's 'original' 
claim was received within one year after separation from 
service, and the 1976 rating decision was clearly and 
unmistakably erroneous, the Board finds that the proper 
effective date for the award of service connection for 
bilateral hearing loss is August 21, 1975.

ii.  Tinnitus

Notwithstanding, the Board is unable to find that any of the 
errors alleged by the veteran with respect to his tinnitus 
claim constitutes CUE.

In this case, the veteran contends, in essence, that he is 
entitled to an earlier effective date as he has manifested 
recurrent tinnitus since military service.  It is noted, 
however, that at the time that the veteran filed his claim in 
1976, he did not mention tinnitus or ringing of his ears.  
Rather, he sought service connection for "loss of hearing in 
both ears."  There were no complaints whatsoever of tinnitus 
during military service.  Moreover, his 1976 VA general 
medical examination report also does not mention the presence 
of tinnitus.  Therefore, the Board finds that a claim for 
tinnitus could not have been reasonably inferred from the 
record at the time of the RO's 1976 rating decision.

The applicable regulations state that the effective date of 
an award of service connection will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2000).  As indicated above, positive 
medical nexus opinion relating tinnitus to military service 
was not indicated until April 2000.

In view of the foregoing, a basis for granting service 
connection for tinnitus prior to November 9, 1998 on account 
of CUE is not shown.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.105, 3.400 (2000).



ORDER

The August 1976 rating action denying service connection for 
bilateral hearing loss was clearly and unmistakably 
erroneous, and an effective date of August 21, 1975 for the 
award of service connection for bilateral hearing loss is 
granted, subject to the regulations governing the award of 
monetary benefits.

The claim of entitlement to an effective date earlier than 
November 9, 1998 for the award of service connection for 
tinnitus based on clear and unmistakable error is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

